Case 4:19-cv-02945 Document 4-1 Filed on 08/13/19 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Texas
Canal Indemnity Company, A South Carolina )
Corporation
)
Plaintiffs) )
Vv. Civil Action No. 4:19-cv-2945
Coastal Transport Co., Inc., A Texas Corporation; )
Valero Marketing and Supply Company, A Delaware )
Corporation, PHILLIPS 66 Company, a Delaware )
Corporation, et. al., )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PHILLIPS 66 Company
c/o Corporation Services Company, Registered Agent
d/b/a CSC-Lawyers Incorporating Service Company
211 E. 7th Street, Suite 620
Austin, TX 78701-3218

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Brian S. Martin
Thompson, Coe, Cousins & Irons, L.L.P.
One Riverway, Suite 1400
Houston, Texas 77056

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

David J. Bradley, Clerk of Court

Date: August 13, 2019 Vara, / Ruth G
8/ Ruth Guerrero

Signature of Clerk or Deputy Clerk

 
S

CAUSE NO. 4:19-CV-2945

CANAL INDEMNITY, SOUTH
CAROLINA CORPORATION

VS. UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT

OF TEKAS

COASTAL TRANSPORT CO, INC.,

ET Ai.

ARID EY uP SERVIC ae

BEPORE ME, ihe undérsigned authority, Baden Mme = {SEPVEP), pers wnaily i paeared an this dev and stared
unde: oath 3s felldwes:

 
 
  

i. My name is (ys ed | rk] (SERVER), ? arm over the agé of aichteen (153, I am not
@ pany to tois case, and have nO interest in its outcume. Jamin albvwrys co upetint yoomoke ins afficavs
and tus affidavit is based on personal Knowledge. The facts stated herein are true and correct. My business

4dress Is;
ee LO bo OOD) Hush TK Tes
{SERVER'S ADDRESS)

i,
2. ON OSHS /) [o warear fet aly mcm)
SUMMONS; COMPLMNT FOR DECLARATORY JUDGEMENT; ORDER FOR CONFERENEE AND, EXSCLESURE OF
INTERESTED PARTIES carne to hand for delivery to PHILLIPS 66 COMPANY C/O CORPORATION SERVICES
COMPANY, REGISTERE AGENT D/B/A CSC LAWYERS INCORPORATING SERVICE COMPANY.

aon. OFHBAD warmest 2b: 1G fy crime) - tae ebove named
documants werd deij ered to: PHILLIPS 66 COMPANY C/O CORPORATION SERVICES COMPANY,
REGISTERED AGENT D/B/A CSC-LAWYERS INCORPORATING SERVICE COMPANY hy delivering to

_ Vemyss wanclez ~ Le snadel Ageeyt.

(NAME AND TITLE) authorized agent for service @

Sheet P6720 Mr in TK TST

{ADORFSS), by CORPORATE Serve. ~~. on wy
i

aeghinl pl AM nl? .

psce ited exprration: O7/3U/20)

‘tobewa (I. : Us Shiwtt

AFFIANT PRINTED NARE

wy TO anp SUBSCRIBED before me by Bibbower C Stinnett peared on this 13_ day of

; 2019 to attest witness my hantl and sea! of office.

Gf bey Zum.

[a cman | “Fore PUBLIC IN AND
f oR dyd es

 

 

 

oe ? Pai FOR THE STATE OF TEXAS

Bey Cominission Expires
SEE ats Owcember 3, 2022 2019.08,801219

aye ae ON pt some ass

  
Case 4:19-cv-02945 Document 4 Filed on 08/13/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

" Civil Action No. 4:19-cv-2945

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) ; or

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) > or
© I returned the summons unexecuted because ; or
C1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server’s signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
